Title: John Adams to Abigail Adams, 10 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 10 1778

It is now my Turn to complain. Last night We had great Packetts from the Council, but no Line from you. If Vessells sail from Boston, within four Leagues of you, without your Knowledge, is it to be wondered that Vessells 500 Miles from me should sail without mine. What is more striking, altho our Plymouth Friend had just received a Letter from me, I have no Line from him. We are not yet so happy, as to learn from Congress, what they have done upon foreign Affairs. We expect Intelligence every Moment—I hope it will arrive, before the Fleet of Merchant Vessells sails, which is going out, that I may be able to inform you, how I shall be disposed of.
We are now inquisitive to know where Clinton is gone, and D’Estaing. It is given out in England that Clinton is gone to Carolina. The British Fleet in Europe makes but a poor Figure. Their Privateers have taken a great many Prizes, but the Kings ships come off, second best.
You wish you had ventured with me—I wish you was here—no I dont, I wish I was there. But I assure you I know not how you could have lived thro the Voyage. I often asked myself, what should I do if a certain Lady was with me. You can have no Adequate Idea of our Voyage.
Did I ever tell you that Governor Wentworth made me a Visit to clear up his Character. He declared to me upon his Honour, that he never wrote the Letters that were published in his Name, and that he never directly nor indirectly, had any Concern in Counterfeiting Continental Bills or New Hampshire Bills, or any other Paper Money. He desired me to let Mr. Apthorp know that he was well. I since hear, he has got a Pension of 500 a Year. A poor Pittance for a Governor to live on in London—especially with his Extravagant Humour. You are studying French I hope. Oh that I had studyed it, you know when.
